UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 11-7641


NATHANIEL HAMPTON JONES,

                Plaintiff - Appellant,

          v.

L. CASEY MANNING,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.      J. Michelle Childs, District
Judge. (0:11-cv-01093-JMC)


Submitted:   May 22, 2012                    Decided:   June 4, 2012


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Nathaniel Hampton Jones, Appellant Pro Se. Andrew Lindemann,
DAVIDSON & LINDEMANN, PA, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Nathaniel Hampton Jones appeals the district court’s

order accepting the recommendation of the magistrate judge and

dismissing with prejudice his 42 U.S.C. § 1983 (2006) complaint

under 28 U.S.C. § 1915A(b) (2006).          We have reviewed the record

and find that this appeal is frivolous.         Accordingly, we dismiss

the   appeal   for   the   reasons   stated   by   the   district   court.

Jones v. Manning, No. 0:11-cv-01093-JMC (D.S.C. filed Nov. 16,

2011 & entered Nov. 17, 2011).           We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                DISMISSED




                                     2